By the Court:
The court below erred in refusing to allow defendant to prove the fact relating to the Peabody survey. The deed from Hood and "Wilson to the Hudsons describes the land conveyed as follows: “Beginning at a point of the Arroyo de los Alamos, where it is crossed by the northern line of the G-uillicos Rancho; thence following down the centre of the Alamos Creek to its junction with the Santa Rosa Creek; thence running south parallel with the western line of said rancho to the southern boundary; thence along the southern boundary to a junction with a straight line running northeasterly, in a line with two oak trees in the valley, marked and branded and situate in the plain of the G-uillicos; thence north seventeen degrees and thirty minutes east from the magnetic meridian, through the aforesaid two oak trees, till reaching the northern? boundary of said rancho; thence following the northern boundary of said rancho in a westerly direction to the point of beginning. The above description to be according to a survey made by the county surveyor of Sonoma, in the year one thousand *454eight hundred and fifty-one, the above-described property being a part of the rancho known as the Guillicos, as granted to Don Juan Wilson, in the year A. D. 1837, on the 13th day of November, by Juan B. Alvarado, and duly recorded in the archives of land titles in California,” etc.
The clause in the deed, “the above description to be according to a survey made by the county surveyor,” etc., clearly and distinctly incorporates into the deed the lines of such survey, if in fact a survey of the Guillicos Bancho was made in the year 1851 by the county surveyor of Sonoma County.
The offer of the defendant was to prove that in the year 1851 Peabody was the surveyor of that county; that he surveyed and ran the line of the Guillicos Bancho in that year, and that the southern line of the rancho as run by him would exclude the lands to which the defendant herein asserts title.
Judgment and order reversed and cause remanded.